COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-252-CV


LESLIE WAYNE DAVIDOFF                                              APPELLANT

                                        V.

CHERYL ELAINE DAVIDOFF                                               APPELLEE

                                     ----------

            FROM THE 211 TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ------------

      On July 28, 2009, August 13, 2009 and September 11, 2009, we

notified appellant, in accordance with rule of appellate procedure 42.3(c), that

we would dismiss this appeal unless the $175 filing fee was paid. See Tex. R.

App. P. 42.3(c). Appellant has not paid the $175 filing fee. See Tex. R. App.

P. 5, 12.1(b).




      1
          … See Tex. R. App. P. 47.4.
     Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

     Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.




                                                 PER CURIAM

PANEL: CAYCE, C.aJ.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: October 29, 2009




     2
        … See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007)
(listing fees in courts of appeals).

                                       2